Harvey, J.
(concurring specially): To me it seems about as futile •to ask a court to sit as an arbitrator in a compensation case as it would be to ask a court to sit as a referee in an accounting case. In my view the proper construction to give to the somewhat unusual proceeding brought by plaintiff is this: Plaintiff, realizing that the workman had sustained an injury compensable under the compensation act, and having paid compensation for some time, decided to ascertain the extent of its further liability and to be permitted to pay that in a lump sum with the statutory reduction of twenty per cent for such payment. With this purpose in mind this'action was brought. I concur in the opinion of the court in its disposition of that question.
On the cross appeal of the workman, in which he seeks to recover for the loss of the arm as a scheduled injury in addition to recovering for temporary total disability for five weeks followed by permanent partial disability for eight years, I interpret the findings of the trial court as follows: The court did not find that an injury to the arm itself caused a loss of use of it. The court found the loss of the use of the arm only as the result, or, more accurately, one of the results, of the injury to the shoulder, all of which injury, and the results thereof, rendered the workman permanently partially incapacitated.
Johnston, C. J., joins in the specially concurring opinion of Mr, Justice Harvey.